United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 20-3650
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                    David Wright

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                    Appeal from United States District Court
                    for the Northern District of Iowa - Eastern
                                  ____________

                            Submitted: April 20, 2021
                              Filed: April 23, 2021
                                  [Unpublished]
                                 ____________

Before GRUENDER, MELLOY, and KELLY, Circuit Judges.
                         ____________

PER CURIAM.

      David Wright appeals the sentence the district court1 imposed after revoking
his supervised release. His counsel has moved to withdraw and has filed a brief

      1
       The Honorable C.J. Williams, United States District Judge for the Northern
District of Iowa.
challenging the reasonableness of the sentence. Wright raises additional arguments
in his pro se supplemental brief.

       Having carefully considered the record, we decline to consider Wright’s claims
of ineffective assistance of trial counsel in his underlying criminal proceedings. See
United States v. Hughes, 330 F.3d 1068, 1069 (8th Cir. 2003) (explaining that, except
in unusual circumstances, claims of ineffective assistance of counsel are more
appropriately raised in collateral proceedings). Moreover, we reject Wright’s
challenges to the sufficiency of the evidence and conclude that the district court did
not clearly err in finding Wright violated conditions of his supervised release. See
United States v. Black Bear, 542 F.3d 249, 252 (8th Cir. 2008) (standard of review;
explaining that this court reviews for clear error a district court’s finding as to
whether a violation occurred and will reverse only if it has a definite and firm
conviction that the district court was mistaken); United States v. Hernandez, 281 F.3d
746, 748 (8th Cir. 2002) (concluding that witness credibility determinations are
“virtually unreviewable” on appeal). We further conclude that any potential error in
the district court’s grade determination was harmless because it explained it would
have imposed the same sentence regardless of whether the most serious violation was
Grade B or Grade C according to the Chapter 7 policy statement in the United States
Sentencing Guidelines Manual. See United States v. Mendoza, 782 F.3d 1046, 1048
(8th Cir. 2015) (per curiam) (explaining that the grade of a violation is based on the
defendant’s actual conduct, not the conduct that is the subject of criminal charges);
United States v. Jackson, 594 F.3d 1027, 1030 (8th Cir. 2010) (concluding that when
a district court makes a clear record explaining why it intended to impose the same
sentence and takes into account the potential impact of the specific error alleged, it
is appropriate to treat the error as harmless). That sentence, which was below the
statutory maximum, was reasonable. The district court sufficiently considered the
relevant statutory sentencing factors and did not give significant weight to an
improper factor or commit a clear error of judgment. See 18 U.S.C. § 3583(e); United
States v. Larison, 432 F.3d 921, 922-24 (8th Cir. 2006) (standard of review); see also

                                         -2-
United States v. Richart, 662 F.3d 1037, 1054 (8th Cir. 2011) (concluding that a mere
disagreement with how the district court weighed factors is insufficient to
demonstrate an abuse of discretion); United States v. Keating, 579 F.3d 891, 893 (8th
Cir. 2009) (concluding that the district court is presumed to have considered factors
on which it heard argument).

      Accordingly, we affirm the judgment and grant counsel’s motion to withdraw.
                     ______________________________




                                         -3-